Citation Nr: 0510454	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  97-13 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for residuals of a shell fragment wound to the left 
leg, involving Muscle Groups XIII and XIV.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1996 and December 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In August 1996, the RO 
granted service connection for residuals of a shell fragment 
wound to the left leg, involving Muscle Groups XIII and XIV, 
and assigned a 10 percent disability evaluation.  In December 
1996, the RO denied entitlement to a TDIU.  In March 1999, 
the Board remanded the case to the RO for additional 
development.  

In a July 2003 Board decision, the Board denied a rating 
greater than 10 percent for residuals of a shell fragment 
wound to the left leg, involving Muscle Groups XIII and XIV, 
and denied a TDIU.  The veteran appealed the Board's July 
2003 decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a December 2004 Order, the Court vacated 
the July 2003 decision and remanded the case to the Board 
consistent with a December 2004 Joint Motion for Remand.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Subsequent to the December 2004 Court order, the veteran's 
representative requested in writing in March 2005 that 
additional VA medical records be obtained.  Specifically, he 
noted that the veteran had recently undergone VA medical 
treatment and requested that all outstanding treatment 
records, beginning from October 2003, be obtained.  
Accordingly, to ensure that the Board's determination with 
respect to this appeal is based on a record that is as 
complete as possible, VA must obtain these identified 
outstanding VA medical records.  See 38 U.S.C.A. § 5103A(b).  

In addition, the veteran's representative also requested in 
March 2005 that the veteran be scheduled for a personal 
hearing at the RO.  Pursuant to 38 C.F.R. § 3.103(c) (2004), 
a hearing on appeal will be granted to an appellant who 
requests a hearing and is willing to appear in person.  
Consequently, the veteran must be provided an opportunity to 
present testimony at a RO hearing before a Hearing Officer.  

Lastly, in regard to the veteran's claim for a TDIU, 
clarification must be made with respect to his employment 
status.  This is necessary in view of a March 2003 VA 
examination report showing that the veteran had been working 
as a car wash attendant for three years without missed time.  
The examination report also notes that the veteran performed 
manual labor working in oil fields until 1995.  Accordingly, 
the veteran should be asked to provide the RO with his 
employment history beginning from the date of his December 
1996 claim for a TDIU.  This information should include the 
name(s) and address(es) of his employer(s), the dates of 
employment, a description of the work duties performed, and 
the hours per week worked.  If, and only if, the RO receives 
evidence that the veteran is presently unemployed, the RO 
should afford the veteran a VA examination to determine the 
nature and extent of his service-connected disabilities as 
well as their effect on his ability to maintain substantially 
gainful employment.  See 38 U.S.C.A. § 5103A(d); Roberson v. 
Principi, 251 F. 3d 1378, 1384-1385 (Fed. Cir. 2001).

While the Board regrets that a remand of these matters will 
further delay a final decision on appeal, such action is 
necessary to ensure that the appellant is afforded full due 
process of law.  Accordingly, these matters are hereby 
REMANDED for the following actions:

1.  The RO should obtain any outstanding 
pertinent VA treatment records from 
October 2003 to present.  The RO should 
follow the procedures prescribed in 
38 C.F.R. § 3.159(c) regarding obtaining 
medical records from Federal facilities.  
All records and/or responses received 
should be associated with the claims file.

2.  The RO should schedule the veteran 
for an RO hearing before a Hearing 
Officer.  

3.  The veteran should be asked to 
provide all names, addresses and dates of 
employment from December 1996 to present.  
He should also be asked to provide the 
duties that he performed with respect to 
each employer as well as the hours per 
week that he worked.

4.  If, and only if, the veteran is 
presently unemployed, he should be 
afforded appropriate VA examination(s) to 
determine the nature and extent of his 
service-connected disabilities and their 
effect on his ability to retain and 
maintain substantially gainful 
employment.  The veteran's claims file 
should be made available to the 
examiner(s) prior to the examination(s).  
The examiner(s) should be asked to opine 
as to the effect the service-connected 
disabilities have on the veteran's 
ability to secure or follow a 
substantially gainful occupation.  To the 
extent possible, the examiner(s) should 
indicate the likelihood that these 
disabilities preclude sedentary or more 
strenuous forms of employment.  A 
complete rationale should be given for 
all opinions and conclusions reached.  

5.  After completion of the above 
development, the RO should again 
adjudicate the issues on appeal.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case and be given an opportunity to 
respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




